Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 12/2/2020. 
Claims 1-21 are pending in the case.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered. 

Response to Arguments
The 35 U.S.C. § 112(a) rejection of claim(s) 1-21 made in the Final Action mailed 7/23/2020 was withdrawn by Examiner in the Advisory Action dated 11/2/2020.
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of amended claim(s) 1-21 have been considered, but do not apply to the current rejection; examiner has relied on new reference(s) Kramer (US 20050210380 A1), Greenberg (US 20160284112 A1), Blackmon (US 20160232151 A1) and Cote (US 20130212487 A1) in the current rejection below, to teach the limitations in the current amended claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 10-13, 15, 16, 19, 20, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kramer (US 20050210380 A1).

Regarding claim 1, Kramer teaches one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform steps of (Kramer [102, 104, 149] device memory stores instructions that are executed by processor(s) to perform various operations): 
outputting a plurality of layers of a content page for display (Kramer [106, 111-114] web page is displayed within multiple layers including tool bar layer, transparent layers, multiple layers for each set of images); 
subsequent to outputting the first plurality of layers for display, detecting a first application event associated with at least a first layer and a second layer included in the plurality of layers (Kramer [117, 118] after web page is displayed, user input with web page is monitored and detected); 
determining that a template file includes instructions indicating how to modify at least one parameter of the first layer and at least one parameter of the second layer in response to the first application event; accessing, via the template file, the instructions indicating how to modify the at least one parameter of the first layer and the at least one parameter of the second layer in response to the first application event; modifying a first asset associated with the first layer based on the first application event and the instructions to generate a first modified layer; Kramer 16, 121-124] document template may be separate from rest of document information, user may interact with toolbar layer, based on toolbar interaction- toolbar layer and image layer may be updated; template specifies how user interaction is executed; user interactions may be rotation, repositioning of layers  (Examiner notes that Kramer has multiple examples of user interaction and subsequent modification of layers)).

Regarding claim 2, Kramer teaches the invention as claimed in claim 1 above. Kramer further teaches wherein the first application event comprises a user input event (Kramer [117, 118] user input with web page is monitored and detected).

Regarding claim 3, Kramer teaches the invention as claimed in claim 2 above. Kramer further teaches wherein the user input event comprises at least one of a scrolling event, a user gesture, or a voice command (Kramer [30, 117, 231] user input may be scrolling, gesture or voice input).

Regarding claim 4, Kramer teaches the invention as claimed in claim 1 above. Kramer further teaches wherein modifying the first asset comprises at least one of modifying a position of the first asset, modifying a scale of the first asset, or modifying an opacity of the first asset (Kramer [118, 224] user interaction may result it moving, panning, zooming or changing opacity of layers).

Regarding claim 6, Kramer teaches the invention as claimed in claim 1 above. Kramer further teaches wherein the template file comprises, for each layer included in the plurality of Kramer [16, 106, 111-114], template has information for each layer’s content and display properties).

Regarding claim 7, Kramer teaches the invention as claimed in claim 1 above. Kramer further teaches wherein the template file includes a z order parameter associated with the first layer, and outputting the first modified layer for display comprises: displaying the first modified layer in front of at least one layer included in the plurality of layers based on the z order parameter; and displaying the first modified layer behind at least one layer included in the plurality of layers based on the z order parameter (Kramer [106, 111-114, 140, 222] and portions of [118] displayed on right side of Page 8, rotating through a particular image results in currently visible image layer to become invisible and the next image layer to become visible (currently visible layer will be between two image layers if it isn’t the first or last layer in the image set and the image layers are beneath toolbar layer), layer’s sequence may be specified as z-index).

Claim 10 is a method performing instructions similar in scope to the instructions stored by the media of claim 1, and is rejected under the same rationale. Kramer further teaches
Claim(s) 11-13, 15, 16, is/are dependent on claim 10 above, is/are for a method performing instructions similar in scope to the instructions stored by the media of claims 2-4, 6, 7 respectively, and is/are rejected under the same rationale. 

Claim 19 is a device executing instructions similar in scope to the instructions stored by the media of claim 1, and is rejected under the same rationale. Kramer further teaches a computing device, comprising a memory storing a multiplane engine; and a processor that is  (Kramer [102, 104, 149] device memory stores instructions that are executed by processor(s) to perform various operations).

Regarding claim 20, Kramer teaches the invention as claimed in claim 19 above. Kramer further teaches wherein the first application event comprises a time event (Kramer [140] auto rotate may be set to time intervals, so that the image layer changes after a certain time elapses).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 20050210380 A1), in view of Greenberg (US 20160284112 A1).

Regarding claim 5, Kramer teaches the invention as claimed in claim 1 above. Kramer does not specifically teach wherein the template file comprises a JavaScript Object Notation (JSON) file.
Greenberg teaches wherein the template file comprises a JavaScript Object Notation (JSON) file (Greenberg [15, 102, 103] JSON may be used for template of web page including layer(s), JSON is a compact and portable language).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Greenberg of wherein the template file comprises a JavaScript Object Notation (JSON) file, into the invention suggested by Kramer; since both inventions are directed towards templates for a web page including layer(s), and incorporating the teaching of Greenberg into the invention suggested by Kramer would provide the added advantage of using a compact and portable language for the template, and the combination would perform with a reasonable expectation of success (Greenberg [15, 102, 103]).

Claim(s) 14 is/are dependent on claim 10 above, is/are for a method performing instructions similar in scope to the instructions stored by the media of claim 5, and is/are rejected under the same rationale. 

Claims 8, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 20050210380 A1), in view of Blackmon (US 20160232151 A1).

Regarding claim 8, Kramer teaches the invention as claimed in claim 1 above. Kramer further teaches determining, via a first class parameter included in the template file, that the first layer is to be outputted for display on the device; and determining, via a second class parameter included in the template file, that a third layer included in the plurality of layers is not to be outputted for display on the device (Kramer [121] template may specify toolbar and a single layer for set of images be displayed and all other layers other than the single layer for set of images be hidden). 

However Blackmon teaches determining a size class of a device on which the content page is to be displayed (Blackmon [20, 21, 44] device where content is to be displayed may be classified based on device size).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Blackmon of determining a size class of a device on which the content page is to be displayed, into the invention suggested by Kramer; since both inventions are directed towards displaying web pages on different devices, and incorporating the teaching of Blackmon into the invention suggested by Kramer would provide the added advantage of allowing a device type to be determined based on the size of the device, and the combination would perform with a reasonable expectation of success (Blackmon [20, 21, 44]).

Claim(s) 17 is/are dependent on claim 10 above, is/are for a method performing instructions similar in scope to the instructions stored by the media of claim 8, and is/are rejected under the same rationale. 

Claims 9, 18, 21, are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 20050210380 A1), in view of Cote (US 20130212487 A1).

Regarding claim 9, Kramer teaches the invention as claimed in claim 1 above. Kramer further teaches receiving a request to display the content page; and, in response: requesting the template file that corresponds to the content page (Kramer [106] user may provide input to request web page and in response web page template may be requested from server).

However Cote teaches requesting one or more assets specified by one or more uniform resource locators (URLs) included in the template file, and outputting the one or more assets for display within the plurality of layers according to one or more parameters included in the template file (Cote NodeID 2 in layouttemplateresponse.php on Page 3, URL may be provided for image content for the node, Cote [41] web page content is retrieved and web page is displayed, Cote [30] web page contains layers (focal planes) for displaying content).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Cote of requesting one or more assets specified by one or more uniform resource locators (URLs) included in the template file, and outputting the one or more assets for display within the plurality of layers according to one or more parameters included in the template file, into the invention suggested by Kramer; since both inventions are directed towards displaying content using layers, and incorporating the teaching of Cote into the invention suggested by Kramer would provide the added advantage of allowing content to be retrieved from a location specified in the template, and the combination would perform with a reasonable expectation of success (Cote [30, 41] Page 3).

Claim(s) 18 is/are dependent on claim 10 above, is/are for a method performing instructions similar in scope to the instructions stored by the media of claim 10, and is/are rejected under the same rationale. 

Regarding claim 21, Kramer teaches the invention as claimed in claim 1 above. Kramer does not specifically teach wherein the first layer is associated with a first class of 
However Cote teaches wherein the first layer is associated with a first class of devices, and further comprising: determining that a first device associated with the display is assigned to the first class of devices; and determining, based on the template file and the first class of devices, how to display the first layer on the display (Cote Page 3 and [71] template has a specified device type, template specifies display characteristics of different layers (nodes- which have associated z-indices)).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Cote of wherein the first layer is associated with a first class of devices, and further comprising: determining that a first device associated with the display is assigned to the first class of devices; and determining, based on the template file and the first class of devices, how to display the first layer on the display, into the invention suggested by Kramer; since both inventions are directed towards displaying content using layers, and incorporating the teaching of Cote into the invention suggested by Kramer would provide the added advantage of allowing templates to be specified based on device types, and the combination would perform with a reasonable expectation of success (Cote Page 3 and [71]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leventhal (US 20150205884 A1) teaches displaying interactive web page elements in layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178